                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MOCHA MILL, INC., et al.,                         Case No.18-cv-02539-HSG
                                                        Plaintiffs,
                                   8
                                                                                           FINAL JUDGMENT
                                                 v.
                                   9

                                  10     PORT OF MOKHA, INC., et al.,
                                                        Defendants.
                                  11

                                  12          This action came before the Court on October 11, 2018 for a hearing on Defendants’
Northern District of California
 United States District Court




                                  13   motions to dismiss. See Dkt. No. 63. The arguments of the parties having been fully considered,

                                  14   the issues having been duly heard, a decision having been rendered in the Court’s Order dated

                                  15   March 5, 2019, see Dkt. No. 68, and in consideration of Plaintiffs’ April 2, 2019 notice to the

                                  16   Court that they “do not intend to file an amended complaint,” see Dkt. No. 69, the Court enters

                                  17   final judgment as follows:

                                  18              1. The Federal claims brought by all Plaintiffs are DISMISSED WITH PREJUDICE.

                                  19              2. The state law claims brought by Plaintiff Monk of Mocha Specialty Coffee

                                  20                  Production and Export, Inc. are DISMISSED WITH PREJUDICE.

                                  21              3. The state law claims brought by Plaintiffs Mocha Mill, Inc., Ibrahim A. Alaeli,

                                  22                  Yasir H. Khanshali, and Adnan G. Awnallah are DISMISSED WITHOUT

                                  23                  PREJUDICE.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 4/9/2019

                                  26
                                  27
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  28                                                                United States District Judge
